Case 1:18-cr-00076-PAC Document 128 Filed 03/29/19 Page 1 of 3

¢ _— stew Vo MAL iawviw

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CMC AGL Ea

 

 

mo mK is |
UNITED STATES OF AMERICA |
-V- : ORDER OF RESTITUTION
MEHMET DIKENGIL and : 18 Cr. 76 (PAC)
ANNA JONES, S1 18 Cr. 76 (PAC)
Defendants.
Boe a a a a

Upon the application of the United States of America, by
its attorney, GEOFFREY S. BERMAN, United States Attorney for the
Southern District of New York, Ryan B. Finkel and Alexandra N,
Rothman, Assistant United States Attorneys, of counsel; the
presentence report; the defendants’ convictions in this case, it
is hereby ORDERED that:

1. Amount of Restitution. MEHMET DIKENGIL shall pay
restitution in the total amount of $1,094,155.88 to the victims of
the offenses charged in the Indictment, 18 Cr. 76 (PAC). ANNA
JONES shall pay restitution in the total amount of $959,150.54 to
the victims of the offense charged in the Superseding Information,
S1 18 cr. 76 (PAC). The names, addresses and specific amounts
owed to the victims shall be set forth in a Schedule of Victims,
which shall be provided by the Government to the Court. Upon

advice of a victim change of address, the Clerk of the Court is
Case 1:18-cr-00076-PAC Document 128 Filed 03/29/19 Page 2 of 3

authorized to send payments to the new address without further
order of this Court.

2, Joint and Several Liability. The defendants’
liability for restitution shall be joint and several with each
other and any restitution ordered to be paid by Luis Omar Vargas,
a co-defendant in Case Number 18 Cr. 76 (RA), Katherine Ramos, a
co-defendant in Case Number $2 18 Cr. 76 (RA), and any other
defendant sentenced to restitution whose restitution order is made
joint and several.

3, Terms of Restitution. The defendants’ liability
for restitution shall continue unabated until either the Defendant
has paid the full amount of restitution ordered herein, or every
victim has been paid the total amount of his or her loss from all
the restitution paid by the Defendants. No further payment shall
be required after the sum of the amounts actually paid by the
defendants has fully covered all the compensable injuries. Any
payment made by the defendants shall be divided among the victims
named in proportion to their compensable injuries.

4, Payment Schedule, The defendant shall make
restitution to victims payable to the Clerk of Court, United States
District Court on the schedule entered in the Court’s judgment.

5. Change of Address. The defendant shall notify the

United States Attorney for this district within 30 days of any

 
Case 1:18-cr-00076-PAC Document 128 Filed 03/29/19 Page 3 of 3
¢ ee ee

change of mailing or residence address that occurs while any
portion of the restitution remains unpaid.

Dated: New York, New York
March &, 2019

SO ORDERED:

iadhlute

THE HONORABLE PAUL A. CROTTY
UNITED STATES DISTRICT JUDGE

 
